DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-8 and 10 (renumbered 1-9), in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“wherein the diagnosing the type of dementia based on the position and shape of the lesional area comprises: 
accumulatinq biq data representinq a probability of dementia and a deqree of development of dementia according to a position and shape of a lesional area; 
determininq a probability of dementia and a deqree of development of dementia according to the position and shape of the lesional area based on the big data; and 
notifying the user equipment in real time that an additional test including an interview test and a laboratory test is required accordinq to the probability of dementia and the degree of development of dementia, 
wherein the type of dementia includes Alzheimer's disease, vascular dementia, Lewy body dementia, and frontal lobe dementia, wherein the probability of dementia is classified by percentage, and wherein the degree of development of dementia is classified as an early stage, an intermediate stage, and an end stage.”

2019/0320898, [4], “By linking patient medical histories with algorithmic deep learning approaches to image classification systems, researchers have found previously unknown biomarkers for diseases like Alzheimer's dementia from fundus photographs (images of the retina and optic nerves of patients).” 
8787638, Fig. 1 and the diseases include dementia (Col. 4, Lines 43-46)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662